Hire, C. J., (dissenting). It is admitted on all sides-that in* equity exhibits to pleadings form part thereof and are considered on demurrer and when testing a complaint to sustain a default judgment, while at law exhibits are only parts of the pleadings when they are the foundation of the action or defense. This seems a difference without a common-sense? reason for it; but, accepting it as settled, then the question here is whether the exhibit, "which is a copy of the order of the probate court, is the foundation of the action. In State v. Roth, 47 Ark. 222, it was decided' that, before an action on an administrator’s bond could be sustained, there must be an order of probate court directing him to pay over the sum sued for to the parties suing. This order is a prerequisite to such action, and, in fact, the action is bottomed upon it; and a failure to obey it constitutes a breach of the bond* and is actionable. Therefore it follows that the order is the foundation of the action, and should be looked to as a part of the complaint and the controlling part of it. If that is done, then it is found that the complaint at bar is not true, and there is no order of payment to the suing parties nor any one else, but merely an adjustment of the amount due from the administrator, subject to a contingency therein mentioned. There is no showing of the debts having been paid and the distributees being entitled to the assets of the estate. In fact, none of the essentials to a distribution of .the estate is shown in the order or complaint, and the judgment by default can only be supported by an untrue allegation in the complaint, aided by a presumption, all of which should give way to the truth, which is shown in the exhibit. Mr. Justice Wood concurs in this dissent.